Case 2:20-cv-00338 Document 1-1

 

JS-44

 

Filed 06/25/20 Page 1 of 1 PagelD# 6

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and services of pleadings or other papers
as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September
1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.

Rev. 12/96

 

 

 

I. (a2) PLAINTIFF Kelly A. Phillips

(b) COUNTY OF RESIDENCE
OF FIRST LISTED PLAINTIFF
(EXCEPT IN U.S. PLAINTIFF CASES)

R. Christopher Jones (VSB #48433)
Bridget N. Long (VSB #42963)
Allen, Allen, Allen & Allen

106 S. Market Street

Petersburg, VA 23803

(804) 733-8753

 

Virginia

(c) ATTORNEYS (Firm name, address, phone number)

 

 

DEFENDANT Covan World-Wide Moving, Inc. and

COUNTY OF RESIDENCE
OF FIRST LISTED DEFENDANT

ATTORNEYS (Firm name, address, phone number)
D. Cameron Beck, Jr. (VSB # 39195)
Audra M. Dickens (VSB # 82379)
McCandlish Holton

P. O. Box 796

Richmond, VA 23218

(804) 775-3100

Terry L. Dunn

Dale, AL

 

 

 

 

 

 

IL. JURISDICTION Il. CITIZENSHIP OF PRINCIPAL PARTIES
(Place an ““X” in one box only) (For diversity cases only)
(Place an “X” on one box for plaintiff and one box for defendant)
(1. U.S. Government Plaintiff PTF DEF
(C12. U.S. Government Defendant 1. Citizen of this State X oO
(J3. Federal Question (U.S. Government not a party)
(X14. Diversity (Indicate citizenship of parties in Item II) 2. Citizen of another State oO Cl
IV. ORIGIN 3. Citizen or Subject of a Foreign Country Oo O
(Place an “X” in one box only)
4. Incorporated or Principal Place of
(11. Original Proceeding Business in this state oO oO
[X]2. Removed from State Court
(3. Remanded from Appellate Court 5. Incorporated and Principal place of
(]4. Reinstated or reopened Business in another state oO XK
(5. Transferred from another district (specify)
C16. Multidistrict Litigation 6, Foreign nation | oO
(17. Appeal to District Judge from Magistrate J udgment
Vv. NATURE OF SUIT
| CONTRACT i TORTS ll FORFEITURE/PENALTY BANKRUPTCY I OTHER STATUTES
1110 Insurance PERSONAL INJURY 1610 Agriculture E1422 Appeal 28 USC 158 1400 Stalc Reappointment

1120 Marine
1130 Miller Act
11140 Negotiable Instrument
11150 Recovery of Overpayment
& Enforcement of Judgment
{151 Medicare Act
11152 Recovery of Defaulted
Student Loans
(Excluding Veterans)
19153 Recovery of Overpayment
of Velcran’s Benclils
1160 Stockholders’ Suits
1190 Other Contract
11195 Contract Product Liability

310 Airplanc

315 Airplane Product Liability

1320 Assault. Libel & Slander

330 Federal Employer’s Liability
340 Marine

(345 Marine Product

9350 Motor Vehicle

21355 Molor Vehicle Product Liability
1360 Other Personal Injury

1362 Personal Injury — Med. Malpractice
365 Personal Injury — Product Liability
(368 Asbestos Personal Injury Liabilily
PERSONAL PROPERTY

370 Other Fraud

137) Truth in Lending

11380 Other Personal Property Damage
(1385 Property Damage Product Liability

1620 Other Food & Drug

(4625 Drug Related Scizure of Property 2] USC 881

11630 Liquor Laws
01640 R.R. & Truck
1650 Airline Regs.

11660 Occupational Safety/Health

1690 Other

11423 Withdrawal 28 USC 157

01410 Antitrust
1.430 Banks and Banking
1450 Commerce/ICC Rates/etc
10460 Deporiation
11470 Racketeer Influenced and
Corrupl Organizations
11810 Selective Service
11850 Sccuritics/Commodilics/Exchange
[11875 Customer Challenge 12 USC 3410
11891 Agriculture Acts
11892 Economic Stabilization Act
(1893 Environmental Maltcrs
(9894 Energy Allocation Act
19895 Freedom of Information Act
(1900 Appeal of Fee Determination Under
Equal Access lo Justice
1950 Constitutionality of Stale Salutes
11890 Other Statutory Actions

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS FEDERAL TAXSUITS PROPERTY RIGHTS LABOR SOCIAL SECURITY |
1210 Land Condemnation 0441 Voting 11510 Motions to Vacate 870 Taxes (U.S. Plaintiff or Defendant) (1820 Copyrights 1710 Fair Labor Standards Act O86! AIA (1395f)
1220 Foreclosure 442 Employinent Sentence (1871 IRS - Third Party 26 USC 7609 (1830 Patent 720 Labor/Memt. Relations 11862 Black Lung (405(g))
12230 Rent Lease & Ejeciment 1443 Housing/ HABEUS CORPUS (1840 Trademark 730 Labor/Mgmt Reporting & 11863 DIWC/DIWW (405(2))
12240 Torts to Land Accommodations [1530 Gencral Disclosure Act 11864 SSID Tile XVI

1245 Tort Product Liability

1290 All Other

0444 Welfare
440 Other Civil 10540 Mandamus & Other
Rights 11555 Prison Condition

11535 Death Penalty
Real Properly

1740 Railway Labor Act 11865 RSI (405(2))
(790 Other Labor Litigation

11791 Empl, Ret. Inc. Security Act

 

VI.

CAUSE OF ACTION

(CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE BRIEF STATEMENT OF CAUSE.)

(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY.)

This is a personal injury action between citizens of different states. Jurisdiction is proper pursuant to 28 USC § 1332. Plaintiff

alleges personal injury while on defendant’s premises.

 

 

 

VIL. REQUESTED IN COMPLAINT DEMAND: $100,000.00 [_]Check if this is a Class Action under F.R.C.P. 23
Check YES only if demanded in complaint: JURY DEMAND XIYES [JNO

VIII. RELATED CASK(S) IF ANY (See Instructions.)
JUDGE DOCKET NUMBER /

IX. DATE SIGNATURE OR OF RECORD
June 25, 2020 hi

é SS
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE G. JUDGE
